Citation Nr: 1814691	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-26 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for service-connected Major Depressive Disorder.  

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected limitation of extension of the left hip.  

3.  Entitlement to a compensable initial evaluation for service-connected limitation of extension of the right hip.  

4.  Entitlement to a compensable initial evaluation for service-connected limitation of flexion of the left hip.  

5.  Entitlement to an evaluation in excess of 10 percent for service-connected limitation of flexion of the right hip.  

6.  Entitlement to an evaluation in excess of 10 percent for service-connected carpal tunnel syndrome of the right hand.  

7.  Entitlement to an evaluation in excess of 10 percent for service-connected carpal tunnel syndrome of the left hand.  

8.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative arthritis of the lumbosacral spine.  

9.  Entitlement to service connection for a neurologic disability of the left leg, to include radiculopathy, claimed as secondary to a service-connected degenerative arthritis of the lumbosacral spine.  

10.  Entitlement to service connection for a neurologic disability of the right leg, to include radiculopathy, claimed as secondary to a service-connected degenerative arthritis of the lumbosacral spine.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1981 to June 1997, with prior inactive service of an unspecified nature.  

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Veteran expressed timely disagreement with several determinations within the rating decision, and the present appeal ensued.  

In a June 2014 Decision Review Officer (DRO) decision, the RO increased the evaluation assigned for service-connected Major Depressive Disorder from 30 percent to 50 percent, and adjusted the assigned effective dates for all issues initial evaluations and rating increases assigned in the January 2014 rating decision.  While these actions fully satisfied the Veteran's earlier disagreement with the assigned effective dates for the establishment of service connection and assigned evaluation increases, thus abrogating the appeal with respect to those issues, the issue of a further increased evaluation for service-connected Major Depressive Disorder remains on appeal, as higher evaluations are available and the Veteran did not express satisfaction with the assigned evaluation at that time.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996); compare AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran and his wife testified at a videoconference Board hearing before the undersigned in June 2017.  A transcript of that hearing has been associated with the file.

The issues of (1) entitlement to an initial evaluation in excess of 10 percent for service-connected limitation of extension of the left hip, (2) entitlement to a compensable initial evaluation for service-connected limitation of extension of the right hip, (3) entitlement to a compensable initial evaluation for service-connected limitation of flexion of the left hip, (4) entitlement to an evaluation in excess of 10 percent for service-connected limitation of flexion of the right hip, (5) Entitlement to an evaluation in excess of 10 percent for service-connected carpal tunnel syndrome of the right hand, (6) Entitlement to an evaluation in excess of 10 percent for service-connected carpal tunnel syndrome of the left hand, (7) Entitlement to an evaluation in excess of 10 percent for service-connected degenerative arthritis of the lumbosacral spine, (8) entitlement to service connection for a neurologic disability of the left leg, to include radiculopathy, claimed as secondary to a service-connected degenerative arthritis of the lumbosacral spine, and (9) entitlement to service connection for a neurologic disability of the right leg, to include radiculopathy, claimed as secondary to a service-connected degenerative arthritis of the lumbosacral spine, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In testimony from the Veteran at the June 2017 hearing, and prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw his appeal for the issue of entitlement to an evaluation in excess of 50 percent for service-connected Major Depressive Disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to an evaluation in excess of 50 percent for service-connected Major Depressive Disorder have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).

In this case, prior to the promulgation of a decision, the Veteran testified at the June 2017 hearing that he wished to withdraw his appeal for the issue of entitlement to an evaluation in excess of 50 percent for service-connected Major Depressive Disorder.  The Veteran's withdrawal was reduced to writing when the hearing testimony was transcribed, pursuant to 38 C.F.R. § 20.204.  Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Therefore, the Veteran's June 2017 testimony has been accepted as a withdrawal of the appeal concerning this issue.  See Tomlin, supra; see also 38 C.F.R. § 20.204 (2017). 

In light of above, the Board does not have jurisdiction to review the appeal for the issue of entitlement to an evaluation in excess of 50 percent for service-connected Major Depressive Disorder, and it is dismissed.


ORDER

The issue of entitlement to an evaluation in excess of 50 percent for service-connected Major Depressive Disorder is dismissed.  


REMAND

Although further delay is regrettable, the Board concludes that additional development is necessary in order for VA to fulfill its duty to assist the Veteran and give him every opportunity to substantiate the issues remaining on appeal.

Increased evaluation issues

The Veteran was most recently provided VA examinations to determine the frequency and severity of the symptoms attributable to his service-connected hip, lumbosacral spine, and carpal tunnel syndrome disabilities, in January 2014 - more than four years ago.  Evidence from the Veteran's June 2017 testimony and subsequent VA and private treatment records reflect that his orthopedic and neurologic symptoms have increased in frequency and severity since the January 2014 VA examinations.  

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

In light of above, the Board concludes that a remand to provide the Veteran with contemporaneous VA examinations to determine the current frequency and severity of the symptoms related to his service-connected hip, lumbosacral spine, and carpal tunnel syndrome disabilities, is necessary to fulfill VA's duty to assist the Veteran in substantiating the issues on appeal under the controlling laws.

Service connection issues

Throughout the pendency of his appeal, the Veteran has consistently stated that he experiences pain in his legs that stems from his back, through his hips, and "shoots" and "radiates" down his legs.  While testing in 2014 could not verify these radicular symptoms, private treatment records dated in July 2017 confirm the Veteran's reports, and this evidence is consistent with his testimony at the June 2017 hearing.  Given this evidence, paired with the degeneration of the Veteran's service-connected low back disability, the Board finds that the low threshold for VA to provide a VA examination to determine the nature and etiology of these symptoms has been met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c)(4)(i).  

Finally, so that the VA examiners are fully apprised of the most updated medical evidence of record pertaining to the Veteran's confirmed and alleged disabilities, updated private treatment records and VA treatment records from the VA Central Iowa Health Care System in Des Moines, Iowa, and all associated facilities must be obtained and associated with the file for review and consideration.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must ask the Veteran to identify and complete releases for all private treatment records associated with the disabilities addressed within this remand.  For each release that the Veteran completes and submits, the AOJ must make two attempts to obtain the identified records and notify the Veteran if any such records cannot be acquired.  

2.  The AOJ must obtain and associate with the file all updated records of VA treatment from the VA Central Iowa Health Care System in Des Moines, Iowa, and all associated facilities dated after June 3, 2014.  

3.  Thereafter, the AOJ must request that the Veteran be scheduled for an orthopedic VA examination to evaluate his service-connected bilateral hip and lumbosacral spine disabilities and to determine the existence, nature, and etiology of any radicular symptoms affecting the Veteran's lower extremities.  The complete electronic record must be made available to, and reviewed by, the VA examiner prior to conducting the examination.  All necessary studies and tests should be conducted.  The examiner must describe the frequency and severity of the manifestations of the Veteran's service-connected bilateral hip and lumbosacral spine disabilities.

The examiner must also confirm or rule out a diagnosis of radiculopathy or other neurologic disability with regard to each lower extremity.  For any confirmed diagnosis, the examiner must address the following:

a.  Is the diagnosed disability at least as likely as not caused by a service-connected disability?

b.  Is the diagnosed disability at least as likely as not aggravated by a service-connected disability?

c.  Is the diagnosed disability at least as likely as not proximately due to or the result of any incident of the Veteran's service?

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  Thereafter, the AOJ must request that the Veteran be scheduled for an appropriate VA examination to evaluate his service-connected bilateral carpal tunnel syndrome.  The complete electronic record must be made available to, and reviewed by, the VA examiner prior to conducting the examination.  All necessary studies and tests should be conducted.  The examiner must describe the frequency and severity of the manifestations of the Veteran's service-connected bilateral carpal tunnel syndrome.

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

5.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending issues in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


